DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-5 are allowed, claims 6-10 are cancelled. 
Response to Arguments
Applicant’s arguments, filed on 03/18/2021, with respect to amended claim 1 have been fully considered and are persuasive.  The non-final rejection has been withdrawn.  Claims 1-5 are allowed, claims 6-10 are cancelled.
Allowable Subject Matter
Claims 1-5 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1 recites, “  inter alia, “A motor comprising: a stator comprising a coil formed from a wound winding that is configured by a conductive member including an insulating covering layer on the surface of the conductive member; a rotor that rotates under the influence of a rotating magnetic field generated by the stator; a centerpiece that supports the stator, the centerpiece being formed with a centerpiece-side winding insertion hole through which the winding is inserted; a circuit device that is disposed on an opposite side of the centerpiece to a side on which the stator is fixed, the circuit device including a connection portion to which the winding is connected after having passed through the centerpiece-side winding insertion hole, and controlling current flow to the winding; and a potting section that is formed using potting material, the potting section sealing a gap formed between the centerpiece-side winding insertion hole and the 3winding by achieving a state in which a first portion of the potting section is closely adhered to the covering layer of the winding, wherein an insulating cap is provided between the centerpiece-side winding insertion hole and the winding, and a cap-side winding insertion hole through which the winding is inserted is formed in the insulating cap, a circuit-device-side portion of the cap-side winding insertion hole has an inner diameter larger than an inner diameter of the cap-side winding insertion hole at a central portion in a rotation axis direction of the rotor such that a concave portion which opens toward a circuit-device-side is formed at a circuit-device-side portion of the insulating cap, the potting section is provided on the circuit-device-side of the centerpiece, and an inner side of the concave portion is filled with a second portion of the potting section (Fig.4).”

    PNG
    media_image1.png
    499
    511
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    631
    512
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    267
    240
    media_image3.png
    Greyscale

teach A motor comprising: a stator comprising a coil formed from a wound winding that is configured by a conductive member including an insulating covering layer on the surface of the conductive member; a rotor that rotates under the influence of a rotating magnetic field generated by the stator; a centerpiece that supports the stator, the centerpiece being formed with a centerpiece-side winding insertion hole through which the winding is inserted; a circuit device that is disposed on an opposite side of the centerpiece to a side on which the stator is fixed, the circuit device including a connection portion to which the winding is connected after having passed through the centerpiece-side winding insertion hole, and controlling current flow to the winding; and a potting section that is formed using potting material, the potting section sealing a gap formed between the centerpiece-side winding insertion hole and the 3winding by achieving a state in which a first portion of the potting section is closely adhered to the covering layer of the winding, wherein an insulating cap is provided between the centerpiece-side winding insertion hole and the winding, and a cap-side winding insertion hole through which the winding is inserted is formed in the insulating cap, a circuit-device-side portion of the cap-side winding insertion hole has an inner diameter larger than an inner diameter of the cap-side winding insertion hole at a central portion in a rotation axis direction of the rotor such that a concave portion which opens toward a circuit-device-side is formed at a circuit-device-side portion of the insulating cap, the potting section is provided on the circuit-device-side of the centerpiece, and an inner side of the concave portion is filled with a second portion of the potting section.” The combination is unique and none of the prior art of record, PLUS Search , NPL Search of iq.ip.com or any cited art teach it  or suggest it alone or in combination. 


    PNG
    media_image4.png
    420
    632
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    580
    531
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    902
    712
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    391
    727
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    830
    655
    media_image8.png
    Greyscale

Claims 2-5 are allowed based on dependency from allowed claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/             Primary Patent Examiner, Art Unit 2834